


Exhibit 10.16

 

SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

 

$

Dated: December 7, 2015

 

FOR VALUE RECEIVED, the undersigned, SENSEONICS, INCORPORATED, a Delaware
corporation with offices located at 20451 Seneca Meadows Parkway, Germantown,
Maryland 20876 and SENSEONICS HOLDINGS, INC. a Delaware corporation (formerly
ASN TECHNOLOGIES, INC. a Nevada corporation), with offices located at [ ]
(individually, collectively, jointly and severally “Borrower”)  (“Borrower”)
HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC (“Lender”) the
principal amount of [           ] MILLION DOLLARS ($              ) or such
lesser amount as shall equal the outstanding principal balance of the Term
[A][B][C] Loan made to Borrower by Lender, plus interest on the aggregate unpaid
principal amount of such Term [A][B][C] Loan, at the rates and in accordance
with the terms of the Loan and Security Agreement dated July 31, 2014 by and
among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).  If not sooner
paid, the entire principal amount and all accrued and unpaid interest hereunder
shall be due and payable on the Maturity Date as set forth in the Loan
Agreement.  Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”). 
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

--------------------------------------------------------------------------------


 

[Except as otherwise set forth herein, this Amended and Restated Secured
Promissory Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note [    ] issued [July 31,2014][
December 23, 2014], by Senseonics, Incorporated, Inc. in favor of Lender.]

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
